SUPREME COURT OF THE STATE OF NEW YORK
             Appellate Division, Fourth Judicial Department

465
CAF 11-00297
PRESENT: SCUDDER, P.J., FAHEY, LINDLEY, AND MARTOCHE, JJ.


IN THE MATTER OF JOHN B. AND SHAWN B.
------------------------------------------
ERIE COUNTY DEPARTMENT OF SOCIAL SERVICES,                       ORDER
PETITIONER-RESPONDENT;

SHAWN B., SR., RESPONDENT-APPELLANT.


EVELYNE A. O’SULLIVAN, EAST AMHERST, FOR RESPONDENT-APPELLANT.

JOSEPH T. JARZEMBEK, BUFFALO, FOR PETITIONER-RESPONDENT.

DAVID C. SCHOPP, ATTORNEY FOR THE CHILDREN, THE LEGAL AID BUREAU OF
BUFFALO, INC., BUFFALO (CHARLES D. HALVORSEN OF COUNSEL), FOR JOHN B.
AND SHAWN B.


     Appeal from an order of the Family Court, Erie County (Margaret
O. Szczur, J.), entered February 7, 2011 in a proceeding pursuant to
Social Services Law § 384-b. The order, among other things,
terminated respondent’s parental rights and transferred custody and
guardianship of the subject children to petitioner.

     It is hereby ORDERED that the order so appealed from is
unanimously affirmed without costs.




Entered:   April 20, 2012                       Frances E. Cafarell
                                                Clerk of the Court